                 Case 21-90062-CL                  Filed 07/29/21               Entered 07/29/21 15:15:46                  Doc 1        Pg. 1 of 49
B104 )250  /


                                                                                                           ADVERSARY PROCEEDING NUMBER
                 ADVERSARY PROCEEDING COVER SHEET                                                          (Court Use Only)
                        (Instructions on Reverse)


 PLAINTIFFS                                                                          DEFENDANTS
Ronald E. Stadtmueller, as administrator of the Roni Hicks &                         Prairie Capital Advisors, Inc.
Associates Employee Stock Ownership Plan and Trust dated
January 1, 2013


 ATTORNEYS (Firm Name, Address, and Telephone No.)                                    ATTORNEYS (If Known)
SULLIVAN HILL REZ & ENGEL, A PLC
James P. Hill, SBN 90478 / Gary B. Rudolph, SBN 101921
600 B Street, Suite 1700, San Diego, CA 92101
Phone No. (619) 233-4100

 PARTY (Check One Box Only)                                                           PARTY (Check One Box Only)
      Debtor                                U.S. Trustee/Bankruptcy Admin                  Debtor                               U.S. Trustee/Bankruptcy Admin
      Creditor                              Other                                          Creditor                      ✔      Other
  ✔   Trustee                                                                              Trustee
 CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
FOR TURNOVER OF FUNDS PAID, NEGLIGENCE, AND PROFESSIONAL NEGLIGENCE




                                                                           NATURE OF SUIT
                 (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)
      FRBP 7001(1) – Recovery of Money/Property                                             FRBP 7001(6) – Dischargeability (continued)
      11 - Recovery of money/property - § 542 turnover of property                          61 - Dischargeability - § 523(a)(5), domestic support
      12 - Recovery of money/property - § 547 preference                                    68 - Dischargeability - § 523(a)(6), willful and malicious injury
      13 - Recovery of money/property - § 548 fraudulent transfer                           63 - Dischargeability - § 523(a)(8), student loan
  ✔   14 - Recovery of money/property - other                                               64 - Dischargeability - § 523(a)(15), divorce or separation obligation
                                                                                                 (other than domestic support)
      FRBP 7001(2) – Validity, Priority or Extent of Lien                                   65 - Dischargeability - other
      21 - Validity, priority or extent of lien or other interest in property
                                                                                            FRBP 7001(7) – Injunctive Relief
      FRBP 7001(3) – Approval of Sale of Property                                           71 - Injunctive relief - reinstatement of stay
      31 - Approval of sale of property of estate and of co-owner - § 363(h)                72 - Injunctive relief - other

      FRBP 7001(4) – Objection/Revocation of Discharge                                      FRBP 7001(8) Subordination of Claim or Interest
      41 - Objection / revocation of discharge - § 727(c),(d),(e)                           81 - Subordination of claim or interest

      FRBP 7001(5) – Revocation of Confirmation                                             FRBP 7001(9) Declaratory Judgment
      51 - Revocation of confirmation                                                       91 - Declaratory judgment

      FRBP 7001(6) – Dischargeability                                                       FRBP 7001(10) Determination of Removed Action
      66 - Dischargeability - § 523(a)(1),(14),(14A) priority tax claims                    01 - Determination of removed claim or cause
      62 - Dischargeability - § 523(a)(2), false pretenses, false
           representation, actual fraud                                                     Other
      67 - Dischargeability - § 523(a)(4), fraud as fiduciary, embezzlement,                SS-SIPA Case – 15 U.S.C. §§ 78aaa et.seq.
           larceny                                                                          02 - Other (e.g. other actions that would have been brought in state
                          (continued next column)                                                court if unrelated to bankruptcy case)

      Check if this case involves a substantive issue of state law                          Check if this is asserted to be a class action under FRCP 23
      Check if a jury trial is demanded in complaint                                   Demand $     56,637.85
 Other Relief Sought
Other damages, subject to proof




B104
              Case 21-90062-CL          Filed 07/29/21        Entered 07/29/21 15:15:46            Doc 1     Pg. 2 of 49
B104 (Page 2) /

                                   BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
  NAME OF DEBTOR                                                                     BANKRUPTCY CASE NO.
 IntegratedMarketing.com, dba Roni Hicks & Associates                               19-04688-CL7

  DISTRICT IN WHICH CASE IS PENDING                 DIVISIONAL OFFICE                NAME OF JUDGE
Southern District of California                    San Diego                        Hon. Christopher B. Latham

                                               RELATED ADVERSARY PROCEEDING (IF ANY)
  PLAINTIFF                                         DEFENDANT                                     ADVERSARY PROCEEDING NO.




  DISTRICT IN WHICH ADVERSARY IS PENDING            DIVISIONAL OFFICE                NAME OF JUDGE




  SIGNATURE OF ATTORNEY (OR PLAINTIFF)

/s/ Gary B. Rudolph

  DATE                              PRINT NAME OF ATTORNEY (OR PLAINTIFF)

July 29, 2021                     Gary B. Rudolph



                                                         INSTRUCTIONS

    The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of all of the
property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the jurisdiction of the
court so broad, there may be lawsuits over the property or property rights of the estate. There also may be lawsuits concerning
the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary proceeding.

    A party filing an adversary proceeding must also complete and file Form 104, the Adversary Proceeding Cover Sheet,
unlessthe party files the adversary proceeding electronically through the court’s Case Management/Electronic Case Filing
system(CM/ECF). (CM/ECF captures the information on Form 104 as part ofthe filing process.) When completed, the cover
sheet summarizes basic information on the adversary proceeding. The clerk ofcourt needs the information to process the
adversary proceeding and prepare required statistical reports on court activity.


   The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings or other
papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-explanatory,
must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an attorney). A separate cover
sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and the defendants exactly as they appear on the complaint.

Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and in the second column for the defendants.

Demand. Enter the dollar amount being demanded in the complaint.

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the plaintiff is
represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an attorney, the
plaintiff must sign.




B104
 Case 21-90062-CL       Filed 07/29/21   Entered 07/29/21 15:15:46   Doc 1   Pg. 3 of 49



 1

 2

 3

 4   SULLIVAN HILL REZ & ENGEL
     A Professional Law Corporation
 5    James P. Hill, SBN 90478
      Gary B. Rudolph, SBN 101921
 6    Kathleen A. Cashman-Kramer, SBN 128861
     600 B Street, Suite 1700
 7   San Diego, California 92101
     Telephone: (619) 233-4100
 8   Fax Number: (619) 231-4372
 9   Attorneys for Plaintiff, Ronald E. Stadtmueller, Chapter 7 Trustee
10                       UNITED STATES BANKRUPTCY COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12   In re                                       )   CASE NO. 19-04688-CL7
                                                 )
13   INTEGRATEDMARKETING.COM                     )   Chapter 7
     , dba RONI HICKS &                          )
14   ASSOCIATES,                                 )   Adv. Pro. No. 20-90039-CL
                                                 )
15                             Debtor.           )
     RONALD E. STADTMUELLER, as                  )
16   administrator of the Roni Hicks &           )   COMPLAINT FOR TURNOVER OF
     Associates Employee Stock                   )   FUNDS PAID, NEGLIGENCE, AND
17   Ownership Plan and Trust dated              )   PROFESSIONAL NEGLIGENCE
     January 1, 2013,                            )
18                                               )
                                                 )    Dept.:5
19                              Plaintiff,       )        Hon. Christopher B. Latham
     v.                                          )
20                                               )
     PRAIRIE CAPITAL ADVISORS,                   )
21   INC.,                                       )
                                                 )
22                              Defendant.       )
23           Comes now Plaintiff Ronald E. Stadtmueller (“Plaintiff”), the Chapter 7 Trustee
24   of the bankruptcy estate (“Estate”) of IntegratedMarketing.com dba Roni Hicks &
25   Associates (“Debtor”), and administrator of the Roni Hicks & Associates Employee
26   Stock Ownership Plan, dated January 1, 2013, as amended by that First Amendment
27   and Restatement dated as of January 1, 2017 (“ESOP Plan”) and the Roni Hicks &
28   Associates Employee Stock Ownership Trust dated January 1, 2013 (“ESOP Trust”)

     419135-v6                                  -1-
 Case 21-90062-CL            Filed 07/29/21        Entered 07/29/21 15:15:46              Doc 1      Pg. 4 of 49



 1   (collectively “ESOP”), alleges as follows:
 2                                                       PARTIES
 3           1.       On August 2, 2019 (“Petition Date”), the Debtor filed a voluntary
 4   petition for relief under Chapter 11 of Title 11 of the United States Code (“Bankruptcy
 5   Code”)1 in the U.S. Bankruptcy Court for the Southern District of California
 6   (“Court”), initiating the Chapter 11 case entitled In re IntegratedMarketing.com dba
 7   Roni Hicks & Associates, Case No. 19-04688-LA7 (“Bankruptcy Case”). Thereafter,
 8   on November 4, 2019, the case was converted to Chapter 7, and Ronald E.
 9   Stadtmueller was appointed Chapter 7 Trustee of the Estate. Pursuant to the ESOP
10   Trust and Plan, Plaintiff has the authority to act as administrator of the ESOP.
11           2.       Plaintiff is informed and believes and thereon alleges that defendant
12   Prairie Capital Advisors, Inc. (“Prairie”) is an Illinois corporation formed under, and
13   operating under, the laws of the state of Illinois.
14           3.       Pre-petition, and up until about May 15, 2019, TI Trust, Inc., formerly
15   known as First Bankers Trust, Inc. (“TI”) was the ESOP Trustee for the ESOP Trust.
16   Effective May 15, 2019, TI was replaced as trustee with Miguel Paredes and Prudent
17   Fiduciary Services, Inc. (collectively “Paredes”). Thereafter, on or about November
18   11, 2020, Paredes resigned as the ESOP Trustee for the ESOP Trust.
19           4.       Pursuant to Section 502 of the Employee Retirement Income Security
20   Act of 1974 (“ERISA”) and to that certain agreement approved by this Court by order
21   entered on October 27, 2020 (ECF #256), Plaintiff has the authority to bring claims on
22   behalf of the ESOP, against third parties including, without limitation, Prairie.
23                                                  JURISDICTION
24           5.       This Court has jurisdiction over the parties and subject matter of this
25   proceeding pursuant to 28 U.S.C. §§ 157 and 1334, as well as General Order 312-E of
26   the U.S. District Court for the Southern District of California. This action is
27
     1
       Unless otherwise indicated, all “Chapter” and “Section” references are to the Bankruptcy Code and all “Rule”
28   references are to the Federal Rules of Bankruptcy Procedure, Rules 1001 – 9037.


     419135-v6                                                -2-
 Case 21-90062-CL      Filed 07/29/21   Entered 07/29/21 15:15:46   Doc 1     Pg. 5 of 49



 1   commenced pursuant to 11 U.S.C. Sections 541 and 542, and Rule 7001(1) of the
 2   Federal Rules of Bankruptcy Procedure (“FRBP”).
 3          6.    This Court may hear and determine this proceeding and enter appropriate
 4   orders and judgments pursuant to 28 U.S.C. § 157(b)(1) and (2). This proceeding
 5   relates to the underlying Bankruptcy Case and is a core proceeding as set forth in 28
 6   U.S.C. §§ 157(b)(1) and (2)(A), (E), and (O), in that it seeks to obtain turnover of
 7   property of the estate that was paid to the Defendant as well asserting a claim for
 8   damages from Defendant’s professional negligence which claims affect the
 9   administration of the Estate.
10          7.    Pursuant to FRBP Rule 7008, Plaintiff hereby consents to the entry of
11   final orders or judgment by the Court. Additionally, pursuant to Local Bankruptcy
12   Rule 7008-1, if the Court determines this proceeding is a core proceeding, Plaintiff
13   hereby consents to the entry of final orders or judgment by the Court.
14                                   STATEMENT OF FACTS
15          8.    Plaintiff is informed and believes and thereon alleges that Prairie was
16   hired to, and in fact provided certain services to the ESOP Trustee and for the benefit
17   of the ESOP Trust and its participants, including, but not limited to, valuation reports
18   stating the hypothetical fair market value of the stock of the Debtor, as well as
19   fairness opinion letters.
20          9.    In addition, Plaintiff is informed and believes and thereon alleges that at
21   various times Prairie has given many valuation opinions and fairness opinion letters
22   regarding the valuation of the Debtor’s stock over the years; these values include but
23   are not limited to: (1) in March 2014 Prairie valued the Debtor’s stock at $109.18 per
24   shar; (2) as of December 31, 2014 Prairie valued the Debtor’s stock at $82.51 per
25   share; (3) as of June 30, 2017 Prairie valued the Debtor’s stock at $164.71 per share;
26   and (4) as of December 31, 2017 Prairie valued the Debtor’s stock at $1.21 per share.
27          10.   By way of background, Plaintiff is informed and believes and thereon
28   alleges that the Debtor was founded in 1979 by Roni Hicks Clemens as a public

     419135-v6                                 -3-
 Case 21-90062-CL      Filed 07/29/21   Entered 07/29/21 15:15:46   Doc 1   Pg. 6 of 49



 1   relations and advertising agency serving a wide range of industries including real
 2   estate. In 1999, the Debtor was sold to Jane Carey Wheeler (“Ms. Wheeler") and
 3   Diane L. Gaynor McCue ("Ms. McCue") who then incorporated the Debtor as
 4   Integratedmarketing.com dba Roni Hicks & Associates.
 5          11.   Plaintiff is informed and believes and thereon alleges that Debtor
 6   specialized in real estate community planning, marketing, and public affairs.
 7   A.     The March 2014 First Stock Sale Transaction.
 8          12.   Plaintiff is informed and believes and thereon alleges that, when Ms.
 9   Wheeler, her husband Stephen Wheeler, Ms. McCue, and her husband Steven McCue
10   (collectively the “Sellers”), decided to retire, they structured a two stage sale of their
11   shares in the Debtor to their employees, many of whom had been with the Debtor for
12   more than 10 years. The first stage of this process was to occur in 2014.
13          13.   Specifically, Plaintiff is informed and believes and thereon alleges that in
14   March 2014 the Sellers owned all of the issued and outstanding shares of the
15   common stock of the Debtor. The first stage of the ESOP Transaction was set forth
16   in the Stock Purchase Agreement dated March 13, 2014 (“First SPA”) pursuant to
17   which the Sellers sold 49,000 shares of the common stock to the ESOP Trust for the
18   purchase price of $5,350,000.00 which is approximately $109.18 per share. The
19   Wheelers sold 36,750 shares for a purchase price of $4,012,500 and the McCues sold
20   12,250 shares for a purchase price of $1,337,500. These shares of stock collectively
21   represented a 49% interest in the Debtor.
22          14.   Plaintiff is informed and believes and thereon alleges that Prairie
23   provided the valuation services, and issued the fairness opinion letter, which was
24   relied on and utilized in establishing the value the stock in the First SPA. Prairie
25   opined that a fair price for the Debtor’s stock, at the time of the First SPA was
26   $109.18 per share.
27          15.   Pursuant to the Loan and Security Agreement dated March 13, 2014,
28   (“First Acquisition Loan”) First American Bank (“First American”) provided

     419135-v6                                 -4-
 Case 21-90062-CL     Filed 07/29/21   Entered 07/29/21 15:15:46   Doc 1    Pg. 7 of 49



 1   financing in the amount of $5,350,000 for the purchase of the Seller’s shares of the
 2   common stock of the Debtor. As noted above, at the time of the First Acquisition
 3   Loan, the Debtor’s Board of Directors was comprised entirely of the Sellers and their
 4   family members. All of First American’s loan documents for the First Acquisition
 5   loan which provided financing for the purchase of the stock from the Sellers were
 6   executed by Ms. Wheeler as President and/or as the Chief Financial Officer of the
 7   Debtor.
 8          16.   The First Acquisition Loan was all due and payable on March 1, 2019.
 9   In addition, it provided that the Debtor was required “to enter into employment
10   contracts with Jane C. Wheeler and Diane Lori Gaynor-McCue, the terms of which
11   shall in no event be less than the Term Loan Term;” e.g., to March 2019. See section
12   9.18 [which also stated that the Debtor was to “provide Bank with the opportunity to
13   review and disallow any other key management employment contracts prior to
14   entering into any such contract.” This provision ensured that the Sellers remained in
15   control of the Debtor for the Second Stage of the ESOP Transaction.
16   B.     The June 30, 2017 Second Stock Sale Transaction.
17          17.   Plaintiff is informed and believes and thereon alleges that, between the
18   time of the 2014 transaction and the June 30, 2017, transaction (“Second SPA”), the
19   Sellers continued to control the Debtor’s board of directors.         Plaintiff is further
20   informed and believes that Sellers’ control included, but is not limited to, making
21   decisions regarding payment of loans owed by the Debtor, deciding whether or not to
22   incur new loans on behalf of the Debtor, and deciding to complete the sale of the
23   Wheeler and McCue shares in 2017. At this time, the Sellers collectively still owned
24   51% of the stock in the Debtor.
25          18.   On or about June 30, 2017, the Debtor entered the Second SPA between
26   itself, TI, and the Sellers, for sale of the Sellers’ remaining 51% interest in the
27   Debtor’s stock. Plaintiff is informed and believes and thereon alleges that, prior to
28   June 30, 2017, the Wheelers held 38,250 shares in the Debtor, and the McCues held

     419135-v6                                -5-
 Case 21-90062-CL             Filed 07/29/21         Entered 07/29/21 15:15:46              Doc 1       Pg. 8 of 49



 1   12,750 shares in the Debtor.
 2            19.      The purchase price for this stock was agreed to be $8,400,000, based
 3   upon the value given to the shares of $164.71 per share. This price per share was
 4   directly based upon the valuation report and fairness opinion letter provided by
 5   Prairie. A true copy of this fairness opinion letter is attached hereto as Exhibit “A.2”
 6   Of this amount, the Wheelers were to receive $6,300,000, and the McCues were to
 7   receive $2,100,000. To fund the Second SPA, the Debtor was required to and in fact
 8   did apply to First American for a new loan, the proceeds of which would be used to
 9   pay to the ESOP Trust, who would then pay the Sellers the purchase price for the
10   stock under the terms of the Second SPA. Specifically, the Debtor borrowed the sum
11   of $7,500,000 from First American to fund this transaction. While the Debtor was
12   required to obtain the loan to purchase the shares, the shares of stock purchased from
13   the Sellers would then be in the name of the Trust, rather than in the name of the
14   Debtor.
15            20.      The ESOP Trust governing the operation of the Plan provides in Section
16   2-3 that the ESOP Trustee may purchase stock in the Debtor “only at prices which do
17   not exceed the fair market value of the shares purchased, as determined by the Trustee
18   based upon a valuation by an independent appraiser.”
19            21.      The Second SPA also provided that the Debtor would lend to the Trust
20   the sum of $6,448,978.00, from which the Trust would pay the obligations to the
21   Sellers under the terms of the Second SPA. A separate ESOP Loan Agreement was
22   prepared and signed which documented this loan.
23            22.      The Second SPA closed on or about June 30, 2017, at which time the
24   following payments were made from the ESOP Trust, from the proceeds of the First
25   American loan, directly to the Sellers, the sum of $4,836,733.50 to the Wheelers, and
26
     2
      Pursuant to subpoena, two different versions of a document purporting to be a fairness opinion letter, both dated June
27   30, 2017 and both signed by Defendant, have been produced in the underlying Chapter 7 case. Plaintiff is unclear which
     one is the accurate and final fairness opinion letter, or why there are two of them and, as a result, attaches both of them
28   here, as Exhibits “A-1” and “A-2.”


     419135-v6                                                  -6-
 Case 21-90062-CL      Filed 07/29/21   Entered 07/29/21 15:15:46   Doc 1    Pg. 9 of 49



 1   the sum of $1,612,244.50 to the McCues. The balance of the purchase price was to be
 2   paid to the Sellers through two notes: one payable to Wheeler in the amount of
 3   $1,677,384.48 and one payable to McCue $558,886.51.
 4          23.   All the loans described above were based upon, and in fact relied
 5   exclusively upon, the valuation of the Debtor’s stock, and the fairness opinion
 6   provided by Prairie.
 7   C.     Discovery of Overvaluation of the Debtor’s Stock.
 8          24.   Commencing in March 2019, the Debtor gave notice to the Sellers and
 9   others that the Debtor believed that the valuation of the Debtor’s stock, as established
10   by Prairie, had been over-valued by a significant amount. Specifically, the Debtor
11   notified the parties that the Sellers, First American, TI, and Prairie knew, or should
12   have known before the Second SPA closed, that the stock price was too high, meaning
13   the acquisition loan from First American was too high; that the Debtor would be
14   unable to sustain payments on that loan and/or remain within the stated debt ratio; and
15   that the price paid for the stock was more than fair market value for the stock. On
16   September 30, 2019, the Debtor, through its counsel, and Paredes each sent letters to
17   counsel for the Sellers detailing, among other things, the knowledge the Sellers had
18   about the impending loss of the Debtor’s key client before the Second SPA, and
19   numerous claims that Sellers breached warranties provided and numerated in section
20   6.5(a) and (b) and 6.6 of the Second SPA. Copies of these letters were also sent to TI
21   and are attached hereto as Exhibits “B” and “C”.
22          25.   Plaintiff is informed and believes and thereon alleges that the Sellers,
23   First American, TI and Prairie knew, or should have known before the Second SPA
24   closed, that the stock price was too high, meaning the amount of the acquisition loan
25   from First American was greater than it should have been and the Debtor would be
26   unable to sustain payments on that loan and/or remain within the stated debt ratio.
27          26.   Plaintiff is also informed and believes and thereon alleges that Paredes
28   also sent a letter to various parties asserting the overvaluation of the Debtor’s stock in

     419135-v6                                  -7-
 Case 21-90062-CL       Filed 07/29/21   Entered 07/29/21 15:15:46   Doc 1   Pg. 10 of 49



 1   2017, including the fact that certain information was not appropriately and/or
 2   sufficiently disclosed by the Sellers to the predecessor trustee of the ESOP, and that
 3   information was known or knowable to the Sellers at the time of the sale. His letter
 4   further states that “such information concerned a material adverse change in the
 5   financial condition and prospects of the [Debtor] . . .” which “resulted in the ESOP
 6   paying more than fair market value for the stock. This loss to the ESOP has been
 7   calculated by Mr. Paredes to be between $4,236,000 and $4,447,000.” See Exhibit
 8   “C” attached hereto.
 9          27.   Plaintiff is informed and believes and thereon alleges that the Debtor’s
10   borrowing obligations to both First American and the ESOP Trust and Plan were
11   determined in full by the valuation placed upon the stock by Prairie.
12          28.   Plaintiff is further informed and believes and thereon alleges that the sale
13   price for the purchase of the Sellers’ stock was too high and this directly resulted in an
14   unrealistic imposition on the Debtor’s cash flow, ultimately resulting in its filing for
15   Chapter 11 protection on August 2, 2019.
16          29.   Plaintiff is further informed and believes and thereon alleges that, prior to
17   the closing of the Second SPA, there were clear indicia that the projections of future
18   business made by the Sellers were grossly overstated resulting in the excess valuation
19   of the stock and other problems which made the sale extremely imprudent from the
20   position of the Debtor and the ESOP Trustee. These indicia and problems were
21   known to the Sellers and either were known by, or should have been known by, TI,
22   Prairie, and First American.
23          30.   Plaintiff is informed and believes that Prairie set the per-share value for
24   the Second SPA by taking a completed business year’s cash income and discounting
25   the expected future receipts to reflect the uncertainties of the market in which the
26   Debtor operates.
27          31.   Plaintiff is informed and believes and thereon alleged that Prairie’s
28   resulting “enterprise value” appraisal for a per-share of the Debtor’s stock performed

     419135-v6                                   -8-
 Case 21-90062-CL     Filed 07/29/21   Entered 07/29/21 15:15:46   Doc 1    Pg. 11 of 49



 1   by Prairie showed the per share price of the stock for the Second SPA should be
 2   $164.71.
 3          32.   Plaintiff is further informed and believes and thereon alleges that the
 4   facts demonstrate that the per-share price of the stock in the Second SPA price was
 5   too high, and therefore the resulting debt incurred by the Debtor was too high, , for
 6   several reasons, including the following:
 7                   a. Between June 30, 2017, and December 31, 2017, Prairie’s price
 8                      per share valuation of the Debtor’s stock had declined from
 9                      $164.71 to $1.21.
10                   b. At the time of the First SPA, Prairie applied a 15.5% cash flow
11                      discount; when Prairie again valued the Debtor in December 2016,
12                      it used a 16.5% discount. Nevertheless, six months later, at a time
13                      when the Debtor was taking on a very large amount of debt and
14                      changing over its entire management team, Prairie lowered the
15                      future cash flow discount to 15.5%, meaning the price per share
16                      estimate came out higher than it should have been(and the estimate
17                      of the future hazards to the Debtor was too low).
18                   c. There was additional information about adverse events before the
19                      Second SPA closed which should have led Prairie to a far more
20                      conservative valuation of the stock. There existed issues adversely
21                      affecting the future of the customer contracts that Sellers should
22                      have disclosed to all parties to the Second SPA transaction. This
23                      included, but was not limited to, the knowledge that Newland
24                      Communities, which comprised more than 60% of the Debtor’s
25                      sales in 2016, had decentralized all of its marketing operations
26                      nationwide, and was no longer giving the debtor new projects.
27                   d. The over-valued stock directly resulted in too large a loan from
28                      First American, requiring the Debtor to make excessively high

     419135-v6                                   -9-
 Case 21-90062-CL       Filed 07/29/21   Entered 07/29/21 15:15:46   Doc 1   Pg. 12 of 49



 1                        monthly payments to First American.          This meant a loss of
 2                        available cash the Debtor could otherwise have used to operate and
 3                        promote its business operations.      This also meant the Debtor
 4                        suffered a continual cash poor condition and that the Debtor lost
 5                        valuable customers as it was not able to induce them to stay.
 6          33.     Plaintiff is further informed and believes, and thereon alleges that at the
 7   time of its valuation (between March and June 2017), Prairie knew or should have
 8   known that the Sellers had a direct and significant conflict of interest in connection
 9   with the Second SPA, since they were acting as both the sellers of the 51% stock
10   interest in the Debtor, and as the agents for the Debtor, being the ones in control of the
11   Debtor’s stock and its board of directors. Specifically, Prairie knew or should have
12   known that the Sellers’ goal then was to obtain the highest possible per-share stock
13   price, and that, for this reason (among others) the information Sellers provided to
14   Prairie in connection with the valuation and fairness opinion should have been greatly
15   scrutinized.
16          34.     Plaintiff is further informed and believes and thereon alleges that Prairie
17   knew or should have known, at the time it was conducting its valuation and fairness
18   opinion in early 2017, that (a) the participants in the ESOP Trust, namely, employees
19   of the Debtor, would not realize any value for their shares of stock until after the loan
20   to First American had been paid in full; and (b) the ESOP Trust had no assets of its
21   own from which to pay down the First American loan.
22          35.     Plaintiff is informed and believes and thereon alleges that Prairie was
23   paid the sum of approximately $56,637.85 or more for the valuation and fairness
24   opinion in connection with the Second SPA.
25          36.     Plaintiff is informed and believes and thereon alleges that Prairie is a
26   “party in interest” within the meaning of Section 3(14) of ERISA as a service provider
27   to the ESOP. Prairie knew or should have known that its overvaluation of the stock
28   purchased by the ESOP would result in the ESOP paying a purchase price in excess of

     419135-v6                                  - 10 -
 Case 21-90062-CL     Filed 07/29/21   Entered 07/29/21 15:15:46    Doc 1   Pg. 13 of 49



 1   “adequate consideration” as that term is defined in Section 3(18) of ERISA causing
 2   the ESOP to engage in a “prohibited transaction” under Section 406 of ERISA. As a
 3   “party-in-interest” to the ESOP, Prairie is subject to a claim by Plaintiff for
 4   “appropriate equitable relief” under Section 502(a)(3) of ERISA.
 5                               FIRST CLAIM FOR RELIEF
 6                             (For Turnover of Funds Received)
 7          37.   Plaintiff incorporates herein by reference the allegations of paragraphs 1
 8   through 36, inclusive, as though fully set forth herein.
 9          38.   As set forth above, Plaintiff is informed and believes and thereon alleges
10   that Prairie was paid the sum of approximately $56,637.85, or more, subject to proof
11   at the time of trial, for the valuation and fairness opinion in connection with the
12   Second SPA.
13          39.   Such payment was made pursuant to that certain written agreement
14   between Prairie, on the one hand, and TI, as the then-existing ESOP Trustee, for the
15   benefit of the ESOP Trust and Plan and participants. A true and correct copy of this
16   agreement is attached hereto as Exhibit “D.”
17          40.   As a result of Prairie’s negligent actions, as described herein, Plaintiff is
18   entitled to “appropriate equitable relief” under Section 502(a)(3) of ERISA, including
19   reimbursement by Prairie of the full amount paid to Prairie for the valuation and
20   fairness opinion services rendered.
21          41.   By reason of the foregoing, Plaintiff seeks a judgment against Defendant
22   requiring it to turn over the full amount which it was paid in connection with the
23   Second SPA, in an amount subject to proof at the time of trial.
24                             SECOND CLAIM FOR RELIEF
25                                      (For Negligence)
26          42.   Plaintiff incorporates herein by reference the allegations of paragraphs 1
27   through 41, inclusive, as though fully set forth herein.
28   ///

     419135-v6                                 - 11 -
 Case 21-90062-CL     Filed 07/29/21   Entered 07/29/21 15:15:46   Doc 1     Pg. 14 of 49



 1          43.   As set forth above, Prairie was negligent when it prepared its valuation
 2   report dated June 30, 2017, and when it gave its fairness opinion letter, in connection
 3   with the Second SPA.
 4          44.   The results of this negligence include, but are not limited to: (a) the fact
 5   that the participants in the ESOP Trust, namely, employees of the Debtor, have not
 6   realized any value for their shares of stock because the Debtor was never able to repay
 7   the loan to First American; and (b) the crushing debt resulting from the overpriced
 8   stock purchase caused the Debtor to file for bankruptcy protection and, ultimately,
 9   shut down its business and discharge all of its employees.
10          45.   As a direct and proximate cause of Defendant Prairie’s negligence, the
11   ESOP Trust has been damaged in an amount subject to proof at the time of trial.
12                              THIRD CLAIM FOR RELIEF
13                                 (Professional Negligence)
14          46.   Plaintiff incorporates herein by reference the allegations contained in
15   paragraphs 1 through 45, inclusive, as though fully set forth herein.
16          47.   Plaintiff is informed and believes and thereon alleges that Prairie
17   provided professional valuation services to Plaintiff’s predecessor in interest, TI, in
18   connection with the Second SPA.
19          48.   Defendants owed a duty of professionalism in connection with its
20   engagement (Exhibit “D”).
21          49.   Plaintiff is further informed and believes and thereon alleges that
22   Defendant Prairie had a duty to use such skill, prudence, and diligence as other
23   members of its profession commonly possess and exercise with regard to providing
24   such services. As alleged in paragraphs 8-36 above, Defendant Prairie breached that
25   duty and failed to exercise the appropriate degree of skill, prudence, and diligence in
26   preparation of the subject valuation reports and fairness opinions, and that such failure
27   resulted in significant damage to the ESOP Trust and Plan, subject to proof at the time
28   of trial.

     419135-v6                                 - 12 -
 Case 21-90062-CL      Filed 07/29/21   Entered 07/29/21 15:15:46   Doc 1   Pg. 15 of 49



 1          50.   Prairie breached its duties by, including but not limited to: (a) relying on
 2   information provided to it by a conflicted party (i.e., the Sellers); (b) failing to apply
 3   the correct discount rate relative to the various risks shown by the information
 4   provided to Prairie; (c) failing to perform an adequate debt capacity analysis; (d)
 5   failing to insist on a direct interview with the Debtor’s major customer, Newland, to
 6   confirm information received; (e) relying on incomplete or incorrect material
 7   assumptions; and (f) failing to perform an analysis that the valuation was fair from a
 8   financial point of view.
 9          51.   The result of Defendant’s breaches of these duties was the overvaluation
10   of the Sellers’ 51% interest in the stock of the Debtor, which resulted in the incurrence
11   of crippling debt that ultimately led the Debtor to file for bankruptcy protection,
12   followed by ceasing all operations, which included all of the participants of the ESOP
13   Trust and Plan losing any value they had or may had had in the stock in the Debtor.
14          52.   As a direct and proximate cause of Defendant’s negligence, the ESOP
15   Trust has been damaged in an amount subject to proof at the time of trial.
16          WHEREFORE, Plaintiff prays that the Court enter Judgment against Defendant
17   and in favor of the Plaintiff as follows:
18          1.    On the First Claim for Relief:
19                a.     Ordering Defendant to turn over the funds that Defendant was paid
20                       for its engagement in connection with the Second SPA, which the
21                       Plaintiff believes is approximately at least $56,637.85, subject to
22                       proof at trial; and
23                b.     Awarding such other and further relief as this Court may deem just
24                       and proper.
25          2.    On the Second Claim for Relief:
26                a.     For damages based on Defendant’s negligence in an amount
27                       subject to proof at the time of trial.
28                b.     For pre-judgment interest at the legal rate.

     419135-v6                                   - 13 -
 Case 21-90062-CL     Filed 07/29/21   Entered 07/29/21 15:15:46   Doc 1   Pg. 16 of 49



 1               c.     For such other and further relief and fees and cots as deemed
 2                      necessary and proper by this Court.
 3          3.   On the Third Claim for Relief:
 4               a.     For damages based on Defendant’s professional negligence in an
 5                      amount subject to proof at the time of trial.
 6               b.     For pre-judgment interest at the legal rate.
 7               c.     For such other and further relief and fees and cots as deemed
 8                      necessary and proper by this Court.
 9

10   Dated: July 29, 2021                     SULLIVAN HILL REZ & ENGEL
                                              A Professional Law Corporation
11

12                                            By:   /s/ Gary B. Rudolph
13
                                                    James P. Hill
                                                    Gary B. Rudolph
14                                                  Kathleen A. Cashman-Kramer
15                                            Attorneys for Plaintiff, Ronald E.
                                              Stadtmueller, Plan Administrator of the Roni
16                                            Hicks & Associates Employee Stock
17                                            Ownership Plan and Trust dated January 1,
                                              2013
18

19

20

21

22

23

24

25

26

27

28


     419135-v6                                - 14 -
 Case 21-90062-CL      Filed 07/29/21   Entered 07/29/21 15:15:46   Doc 1   Pg. 17 of 49



 1                                         Exhibit Table
 2
      Exhibit                             Description                               Page(s)
 3                                                                                  16-20
         A1      Fairness opinion letter dated June 30, 2017 from Prairie
 4       A2      Fairness opinion letter dated June 30, 2017 from Prairie           21-28
 5       B       Letter dated September 30, 2019 from William Fennell               29-38
 6       C       Letter dated September 30, 2019 from Miguel Paredes                39-42
 7       D       Engagement agreement dated March 31, 2017 between Prairie          43-47
 8
                 and TI

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     419135-v6                                 - 15 -
Case 21-90062-CL   Filed 07/29/21   Entered 07/29/21 15:15:46 Doc 1 Pg. 18 of 49
                                                            Exhibit A1 - Page 16




                      EXHIBIT A1                         Exhibit A1 - Page 16
Case 21-90062-CL         Filed 07/29/21           Entered 07/29/21 15:15:46 Doc 1 Pg. 19 of 49
                                                                          Exhibit A1 - Page 17



June 30, 2017
First Bankers Trust Services, Inc.
Not in its corporate capacity, but solely in its capacity as
Trustee of Roni Hicks & Associates
Employee Stock Ownership Trust
2321 Koch’s Lane
PO Box 4005
Quincy, IL 62305-4005

Dear Trustee:

Prairie Capital Advisors, Inc. (“Prairie”) has been retained as an independent financial advisor to
First Bankers Trust Services, Inc. in its capacity as Trustee (“Trustee”) of the
IntegratedMarketing.com d/b/a Roni Hicks & Associates (the “Company”) Employee Stock
Ownership Plan (the “ESOP”), to conduct an analysis of a proposed transaction involving the
acquisition of 51.0% of the common stock (the “ESOP Shares”) of the Co mp any b y the ESOP
Trust.

It is our understanding that First Bankers Trust Services, Inc., not in its corporate o r indiv idual
capacity, but solely in its capacity as ESOP Trustee is contemplating a transaction whereb y the
ESOP Trust will acquire fifty-one percent of the issued and outstanding common stock of the
Company from two shareholders in a leveraged transaction. Pursuant to the Stock Purchase
Agreement (the “SPA”) dated June 30, 2017 (the “Closing Date”), the ESOP Trust will purchase
51,000 shares of common stock from Jane Wheeler and Stephen W. Wheeler, as wife and
husband, and Diane Gaynor-McCue, and Steven F. McCue, as wife and husband (each a “Seller”
and collectively the “Sellers”) for $8,400,000 (the “ESOP Purchase Price”) or $164.71 per share
(the “ESOP Purchase Price Per Share”)(the “ESOP Transaction”).

The aggregate price to be paid to the Company’s shareholders for the Shares is $8,400,000,
through use of bank and seller financing. At Closing, the Company will borrow $7,850,000 fro m
First American Bank (the “FAB Term Loan”), of which $7,500,000 will be in the fo rm o f a lo an
and up to $350,000 will be in the form of a working capital revolving loan facility. We
understand that approximately $1,200,000 of the proceeds of the FAB Term Loan is p ro p osed
to be used to refinance the current outstanding debt owed to FAB and the balance ($6,448,978)
will be advanced by the Company to the ESOP to provide the funds to purchase the stock fro m
Ms. Wheeler and Gaynor. The FAB Term Loan will require 60 monthly principal p ay ments p lus
based upon an 84 month amortization schedule. The FAB Term Loan shall bear interest at 30 -
Day LIBOR plus 400 basis points. The revolving loan will amortize over 12 months and pay
interest at Index plus 275 basis points.

The remaining purchase price of $1,951,022 shall be paid in seller financing (the “Seller
Notes”). The Seller Notes are proposed to be paid over a 30-year mortgage amortization
schedule with interest at 7.0% per annum, but “interest only” payments are proposed to be
made commencing on December 31, 2017, and continuing until December 30, 2030.
Thereafter, commencing on December 31, 2031, and continuing until December 31, 2046, the
ESOP will pay annual installments of principal and interest until the Seller Notes are paid in full.
The Company has covenanted to use its best efforts to refinance and pay off the Seller No tes


                                        Prairie Capital Advisors, Inc.
                  Atlanta | Boston | Cedar Rapids | Chicago | Louisville | Oakbrook Terrace
                                            www.prairiecap.com
                                Securities offered through Prairie Capital Markets, LLC   Exhibit A1 - Page 17
Case 21-90062-CL           Filed 07/29/21   Entered 07/29/21 15:15:46 Doc 1 Pg. 20 of 49
                                                                    Exhibit A1 - Page 18
First Banekrs Trust Services, Inc.
Page 2

on or before January 31, 2019 (when the Company expects to elect to be taxed as a
Subchapter-S Corporation).

At Closing, the Company will loan $6,448,978 (the “New ESOP Note”) to the ESOP Trust to b e
used for the ESOP’s purchase of the ESOP Shares. The current ESOP Loan is approximately
$3,900,000 (the “Existing ESOP Loan”) will continue to be repaid in accordance with its terms.
The New ESOP Note is proposed to be repaid in annual installments of interest -o nly at 2.68%
until December 31, 2030, when the Existing ESOP Loan is scheduled to be repaid. Thereafter,
commencing December 31, 2031, the New ESOP Loan will begin amortizing principal and
interest, with a final payment due December 31, 2046.

You have specifically asked us to render a written opinion (the “Opinion”) as to:

    1. Whether the ESOP Purchase Price for the ESOP Shares does not exceed the Fair Mark et
       Value of the ESOP Shares (as such terms used for adequate consideration purposes
       under section 3(18) of ERISA) determined as of the Closing Date. The term Fair Mark et
       Value is defined as the amount at which the ESOP Shares might exchange between a
       willing buyer and a willing seller assuming terms similar to those reflected in the
       Transaction, each having reasonable knowledge of all relevant facts, neither being under
       compulsion, and with equity to both parties;


    2. Whether the overall Transaction is fair to the ESOP from a financial point of view.

In developing our Opinion, we have visited the Company’s San Diego, California facility with the
Trustee, interviewed management, reviewed various records and documents for the Transaction
including:

    •   Stock Purchase Agreement dated June 30, 2017 between the Sellers, the Com p any and
        the Trustee;

    •   Stock Pledge Agreement dated June 30, 2017 between the Company and the Trustee;

    •   Due Diligence Memorandum dated June 30, 2017;

    •   ESOP Note dated June 30, 2017 between the ESOP and the Company;

    •   Loan and Security Agreement dated June 30, 2017 between the Company and First
        American Bank;

    •   Term Note Agreement dated June 30, 2017 between the Company and First American
        Bank;

    •   Revolving Note Agreement dated June 30, 2017 between the Company and First
        American Bank;

    •   Internally prepared financial statements for the five year period ending December 31,
        2016;



                                                                      Exhibit A1 - Page 18
Case 21-90062-CL           Filed 07/29/21   Entered 07/29/21 15:15:46 Doc 1 Pg. 21 of 49
                                                                    Exhibit A1 - Page 19
First Banekrs Trust Services, Inc.
Page 3


    •   Internally prepared interim financial statements for the four-month periods ending Ap ril
        30, 2017 and April 30, 2016;

    •   Other documents deemed relevant.




We have also considered and reviewed various other factors and documents deemed to be
appropriate in evaluating the Transaction and related agreements taken as a whole. These
factors include, but are not limited to, the following:

    •   The history and nature of the business;

    •   The current economic environment, in general, and the specific economic factors
        impacting firms operating in the Company’s industry;

    •   Management’s assessment of the historical, current, and prospective competitive
        environment in which the Company operates;

    •   Costs of capital as reflected in the current markets for debt and equity securities;

    •   Valuation factors inferred from transactions involving fractional and/or 100% interests in
        firms which operate in the same or similar business segments as the Company , and fo r
        which public information is available;

    •   Review of the ten year financial forecast prepared by management;

    •   Management’s assessment of meeting projected earnings estimates;

    •   And other factors that were deemed relevant in developing our Opinion.



Based on the foregoing, as of June 30, 2017, the Transaction closing date, our Opinion is:

    1. The ESOP Purchase Price to be paid by the ESOP for the ESOP Shares pursuant to the
       Transaction does not exceed the Fair Market Value (as such term is used fo r adequate
       consideration purposes under section 3(18) of ERISA) of such ESOP Shares as of the
       Closing Date;

    2. The terms and conditions of the Transaction are fair to the ESOP from a financial p o int
       of view, considered in the context of the Transactio n taken as a whole.

In completing this engagement, we have relied on information provided by the Company
including, but not limited to, financial statements, projections, product information, facilities



                                                                       Exhibit A1 - Page 19
Case 21-90062-CL           Filed 07/29/21   Entered 07/29/21 15:15:46 Doc 1 Pg. 22 of 49
                                                                    Exhibit A1 - Page 20
First Banekrs Trust Services, Inc.
Page 4

descriptions, employee data, and other information as may have been requested. We have
accepted this information as being accurate without independent verification. However, we
have exercised our independent judgment in evaluating this information, and we have not relied
on information that we have determined to be inadequate or incomplete.

We have not investigated the title to or any disclosed or undisclosed liabilities against either the
assets or equity securities of the Company. In accordance with recognized professional ethics,
our fees for this service are not contingent upon the opinions expressed in this letter, and
neither Prairie nor any of its employees has a present or intended financial interest in the
Company.

This opinion letter is solely for the use and benefit of the Trustee, and any sum mary of or
reference to the Opinion or any other reference to Prairie by the Company in co nnectio n with
the Transaction will be subject to Prairie’s prior review and written approval, which shall no t b e
unreasonably withheld; provided, however, the law firm Schatz Brown Glassman LLP is granted
permission to rely on this letter solely in connection with any legal counseling which it is
rendering to the Trustee with respect to the Transaction.

Respectfully submitted,



____________________________
Prairie Capital Advisors, Inc.




                                                                       Exhibit A1 - Page 20
Case 21-90062-CL   Filed 07/29/21   Entered 07/29/21 15:15:46 Doc 1 Pg. 23 of 49
                                                            Exhibit A2 - Page 21




                      EXHIBIT A2                         Exhibit A2 - Page 21
 Case 21-90062-CL          Filed 07/29/21         Entered 07/29/21 15:15:46 Doc 1 Pg. 24 of 49
                                                                          Exhibit A2 - Page 22




 June 30, 2017


 First Bankers Trust Services, Inc.
 Not in its corporate capacity, but solely in its capacity as
 Trustee of Roni Hicks & Associates
 Employee Stock Ownership Trust
 2321 Kochs Lane
 PO Box 4005
 Quincy, IL 62305-4005


 Dear Trustee:
 Prairie Capital Advisors, Inc. (“Prairie”) has been retained by First Bankers Trust Services, Inc. (the
 “Trustee” or “You”), not in its corporate capacity but solely in its capacity as the Trustee of Roni Hicks
 & Associates Employee Stock Ownership Trust (the “Trust”) established under the Roni Hicks &
 Associates Employee Stock Ownership Plan (the "Plan", and together with the Trust, the “ESOP”). In
 accordance with your authorization, we have conducted an analysis of a proposed transaction
 described in the next succeeding paragraphs. All capitalized terms used herein shall have the
 meaning set forth in the SPA (as defined below) unless otherwise defined herein.

 The ESOP currently owns 49,000 shares or 49.0% of the total issued and outstanding shares of
 common stock of IntegratedMarketing.com, a California corporation d/b/a Roni Hicks & Associates
 (the “Company”).

 Jane Carey Wheeler and Stephen W. Wheeler, as wife and husband, and Diane Gaynor-McCue, and
 Steven F. McCue, as wife and husband (each a “Seller” and collectively the “Sellers”) own 51,000 of
 the issued and outstanding shares of the common stock of the Company. The Sellers desire to sell
 51,000 shares of the common stock (“Shares”) to the Trustee, and the Trustee desires to purchase
 the Shares from the Sellers, on the terms and subject to the conditions set forth in the Stock Purchase
 Agreement (the “Stock Purchase Agreement” or “SPA”) dated June 30, 2017 (the “Transaction”).

 The aggregate purchase price to be paid by the Trust to the Sellers is approximately $164.71 per
 share or $8,400,000 on an aggregate basis (the “Purchase Price”).

 At Closing, the Company will obtain a credit facility in the aggregate amount of $7,850,000 from
 First American Bank (the “Bank”):

     x    Term Loan in the amount of $7,500,000 bearing annual interest at 30 day LIBOR +400 basis
          points, commencing on August 1, 2017 and on the first day of each calendar month thereafter,


                                         Prairie Capital Advisors, Inc.

                  Atlanta | Boston | Cedar Rapids | Chicago | Louisville | Oakbrook Terrace

                                              www.prairiecap.com
                                Securities offered through Prairie Capital Markets, LLC




DB1/ 92721623.3
                                                                                          Exhibit A2 - Page 22
 Case 21-90062-CL          Filed 07/29/21      Entered 07/29/21 15:15:46 Doc 1 Pg. 25 of 49
                                                                       Exhibit A2 - Page 23
 First Bankers Trust Services, Inc.
 Not in its corporate capacity, but solely in its capacity as
 Trustee of Roni Hicks & Associates
 Employee Stock Ownership Trust
 Page 2


          for a period of sixty (60) months (the “Term Loan Term”), the Borrower shall repay the
          principal amount of the Term Loan outstanding from time to time in sixty consecutive monthly
          principal payments in the amount of $89,285.21 plus accrued and unpaid interest (such
          accrued and unpaid interest based on 84 month amortization). At the end of the Term Loan
          Term, any outstanding principal of and accrued and unpaid interest on the Term Loan, if not
          sooner paid in full, shall be due and payable in full on July 1, 2022. The Term Note may be
          voluntarily prepaid at any time and from time to time prior to maturity at the option of the
          Borrower, without premium, fee, or discount.

     x    Revolving Loan up to the amount of $350,000 bearing annual interest at 30 day LIBOR +275
          basis points. If and to the extent that the outstanding principal amount of the Revolving Loan
          shall at any time exceed the limits, the Borrower shall repay the Revolving Loan in the amount
          of such excess. In addition, the Revolving Loan may be repaid at any time at the option of
          the Borrower without premium, fee, or discount.

 The remaining purchase price of $1,951,022 shall be paid in seller notes (the “Seller Notes”). The
 Seller Notes are proposed to be paid as follows with interest at 7.0% per annum: (a) “interest only”
 payments are proposed to be made commencing on December 31, 2017, and continuing until
 December 30, 2030, and (b), commencing on December 31, 2031, and continuing until December
 31, 2046, the ESOP will pay equal annual installments of principal and interest pursuant to a 16-year
 mortgage amortization schedule until the Seller Notes are paid in full. The Company has agreed to
 use commercially reasonable efforts to refinance the balance of the Seller Notes no later than
 January 31, 2019.

 At Closing, the Company will loan $6,448,978 (the “ESOP Loan”) to the Trust to be used for the
 ESOP’s purchase of 39,155 of the Shares (the “Pledged Shares”). The ESOP Loan is proposed to be
 repaid in annual installments of interest-only at 2.68% per year until December 31, 2030. Thereafter,
 commencing December 31, 2031, the ESOP Loan will begin amortizing principal and interest, equal
 to 2.68% per year, with a final payment due December 31, 2046. The Trust may prepay this Loan, in
 part or in full, at any time and from time to time, without penalty or premium.

 Price Protection: To mitigate the impact of the Transaction on the value of shares of Company stock
 allocated to certain participants in the Plan (“Protected Participants”), the Company and the Trustee
 agree to establish a floor price for said shares held by the Trust immediately prior to the Closing
 Date (“Pre-Closing Shares”). Distributions made from the Plan to Protected Participants on or before
 the fifth (5th) anniversary of the Closing Date (the “Distribution Period”) will be made in the form of
 Company shares. When Protected Participants put Pre-Closing Shares to the Company, the
 Company shall pay a per-share purchase price (“Price Protected Amount”) equal to the per-share
 value of a Company share under the Plan determined by the Trustee as of the last day of the Plan
 year immediately preceding the Plan year of distribution. The Price Protected Amount for any Pre-
 Closing Shares will be determined by taking the Company share value as of the prior Plan year end
 and adjusting the value to eliminate the interest bearing debt taken on by the Company and the
 Trust to fund the Transaction.




DB1/ 92721623.3
                                                                           Exhibit A2 - Page 23
 Case 21-90062-CL          Filed 07/29/21      Entered 07/29/21 15:15:46 Doc 1 Pg. 26 of 49
                                                                       Exhibit A2 - Page 24
 First Bankers Trust Services, Inc.
 Not in its corporate capacity, but solely in its capacity as
 Trustee of Roni Hicks & Associates
 Employee Stock Ownership Trust
 Page 3


 Composition of Board of Directors: Within six months following the Closing Date, the Company
 will nominate an “Independent Member” for its Board of Directors, who shall be presented to the
 Trustee for its consideration and vote. Within twelve months following the Closing Date, the
 Company will nominate a second Independent Member for its Board of Directors, who shall be
 presented to the Trustee for its consideration and vote.

 S-Corporation Election: The Company and the Trustee shall take, or cause to be taken, all actions
 reasonably necessary to for the Company to qualify to be taxed as an S Corporation effective as of
 January 1, 2019. The Company, the Trustee, and each Seller shall not take any action that would
 cause the Company to cease to qualify as an S corporation on or after January 1, 2019.

 You have specifically asked us to render written opinions (the “Opinion”) as to:
     1.   Whether the consideration to be paid by the Trust for the Shares is not greater than the Fair
          Market Value (as the term is used in the definition of “adequate consideration” as set forth in
          Section 3(18) of the Employee Retirement Income Security Act of 1974, as amended) of the
          Shares determined as of the Closing Date;

     2. Whether the interest rate paid by the Trust under the ESOP Note and Seller Notes does not
        exceed a reasonable rate of interest, considered in the context of the Transaction taken as
        a whole;

     3. Whether the terms of ESOP Loan, the Seller Loans, the ESOP Note and the Seller Notes are
        at least as favorable for the Trust as would be terms of a comparable loan resulting from
        arm’s-length negotiations between independent parties and;

     4. Whether the Transaction contemplated by that certain Stock Purchase Agreement are fair to
        the Trust, from a financial point of view, considered in the context of the Transaction taken
        as a whole.

 In developing our Opinion, we have interviewed the Company's management and reviewed various
 materials. These materials reviewed include, but are not limited to, the following:


     x    Stock Purchase Agreement dated June 30, 2017 among the Sellers, the Company and the
          Trustee;


     x    ESOP Loan Agreement dated June 30, 2017 between the Company and the Trustee;

     x    ESOP Stock Pledge Agreement dated June 30, 2017 between the Company and the Trustee;


     x    Due Diligence Memorandum dated June 26, 2017;




DB1/ 92721623.3
                                                                           Exhibit A2 - Page 24
 Case 21-90062-CL          Filed 07/29/21      Entered 07/29/21 15:15:46 Doc 1 Pg. 27 of 49
                                                                       Exhibit A2 - Page 25
 First Bankers Trust Services, Inc.
 Not in its corporate capacity, but solely in its capacity as
 Trustee of Roni Hicks & Associates
 Employee Stock Ownership Trust
 Page 4



     x    ESOP Note dated June 30, 2017 issued by the ESOP in favor of the Company (including the
          attached amortization schedule);


     x    Loan and Security Agreement dated June 30, 2017 between the Company and First
          American Bank;


     x    Term Note dated June 30, 2017 issued by the Company in favor of First American Bank;


     x    Revolving Note dated June 30, 2017 issued by the Company in favor of First American Bank;


     x    Subordination Agreement dated June 30, 2017 between the Company, Jane Carey Wheeler,
          Stephen W. Wheeler, Diane L. Gaynor-McCue and Steven F. McCue, and First American
          Bank;


     x    Collateral Assignment of ESOP Loan Documents dated June 30, 2017 between the Company
          and First American Bank, and consented to by the Trustee;


     x    Guaranty dated June 30, 2017 executed by Jane Carey Wheeler and Diane L. Gaynor-
          McCue in favor of First American Bank;


     x    Solvency Certificate dated June 30, 2017 executed by the Company;


     x    Seller Credit Agreement dated June 30, 2017 between the Trustee and Jane Carey Wheeler
          and Stephen W. Wheeler;


     x    Seller Credit Agreement dated June 30, 2017 between the Trustee and Diane L. Gaynor-
          McCue and Steven F. McCue;


     x    Seller Stock Pledge Agreement dated June 30, 2017 between the Trustee and Jane Carey
          Wheeler and Stephen W. Wheeler ;


     x    Seller Stock Pledge Agreement dated June 30, 2017 between the Trustee and Diane L.
          Gaynor-McCue and Steven F. McCue;


     x    Seller Note dated June 30, 2017 issued by the Trust in favor of Jane Carey Wheeler and
          Stephen W. Wheeler (including the attached amortization schedule);




DB1/ 92721623.3
                                                                       Exhibit A2 - Page 25
 Case 21-90062-CL          Filed 07/29/21      Entered 07/29/21 15:15:46 Doc 1 Pg. 28 of 49
                                                                       Exhibit A2 - Page 26
 First Bankers Trust Services, Inc.
 Not in its corporate capacity, but solely in its capacity as
 Trustee of Roni Hicks & Associates
 Employee Stock Ownership Trust
 Page 5



     x    Seller Note dated June 30, 2017 issued by the Trust in favor of Diane L. Gaynor-McCue and
          Steven F. McCue (including the attached amortization schedule);

     x    Assignment and Stock Power dated June 30, 2017 executed by Jane Wheeler and Stephen
          W. Wheeler;

     x    Assignment and Stock Power dated June 30, 2017 executed by Diane Gaynor-McCue and
          Steven McCue;


     x    Board Resolutions approving the Transaction;


     x    Draft Flow of Funds Schedule and Disbursement Authorization dated June 30, 2017;


     x    Amended and Restated Bylaws of IntegratedMarketing.com d/b/a Roni Hicks & Associates;


     x    Financial Statement Certificate dated June 30, 2017;


     x    Internally prepared financial statements for the five year period ending December 31, 2016;


     x    Internally prepared interim financial statements for the four-month periods ending April 30,
          2017 and April 30, 2016;


     x    Aaron Smith and Todd Ochsner Employment Agreements dated June 30, 2017;


     x    Other related documents we deemed relevant in developing our Opinion.


 In addition to materials reviewed, we have considered various factors in developing our Opinion.
 These factors include, but are not limited to, the following:

     x    The history and nature of the Company's business, including its strengths and weaknesses;

     x    Any adjustments to the Company’s historical financial statements;

     x    The current economic environment, in general, and the specific economic factors bearing
          on firms involved in the Company’s industry;

     x    The Company’s customer base;




DB1/ 92721623.3
                                                                         Exhibit A2 - Page 26
 Case 21-90062-CL          Filed 07/29/21      Entered 07/29/21 15:15:46 Doc 1 Pg. 29 of 49
                                                                       Exhibit A2 - Page 27
 First Bankers Trust Services, Inc.
 Not in its corporate capacity, but solely in its capacity as
 Trustee of Roni Hicks & Associates
 Employee Stock Ownership Trust
 Page 6



     x    Management's assessment of the historical and current operations, competitive environment
          and strategic outlook for the Company;

     x    The process undertaken with regard to the review, negotiation, and approval of the
          Transaction;

     x    Costs of capital and rates of return as reflected in the current markets for debt and equity
          securities and the appropriate discounts or premiums based on the proposed ownership
          structure of the Company;

     x    Economic and industry information from Capital IQ, Duff & Phelps, and Government
          Agencies; and

     x    Other factors such as financial studies, analyses, and inquiries we deemed relevant in
          developing our Opinion.


 Based on the foregoing, as of the date of this letter, our Opinion is:
     1.   The consideration to be paid by the Trust for the Shares is not greater than the Fair Market
          Value (as the term is used in the definition of “adequate consideration” as set forth in Section
          3(18) of the Employee Retirement Income Security Act of 1974, as amended) of such Shares
          determined as of the Closing Date;

     2. The interest rate paid by the Trust under the ESOP Note and the Seller Notes does not
        exceed a reasonable rate of interest, considered in the context of the Transaction taken as
        a whole;

     3. The terms of the of the ESOP Loan, the Seller Loans, the ESOP Note and the Seller Notes
        are at least as favorable for the Trust as would be terms of a comparable loans resulting from
        arm’s-length negotiations between independent parties; and

     4. The Transaction contemplated by that certain Stock Purchase Agreement are fair to the
        Trust, from a financial point of view, considered in the context of the Transaction taken as a
        whole.


 In completing this engagement, we have relied on information provided by the Company including,
 but not limited to, financial statements, projections, product information, facilities descriptions,
 employee data, and other information as may have been requested. This information has been
 accepted as being accurate without independent verification by us. However, we have exercised
 our independent judgment in evaluating this information, and we have not relied on information that
 we have determined to be inaccurate or incomplete. We have not investigated title matters to or any
 disclosed or undisclosed liabilities with respect to either the assets or equity securities of the
 Company.




DB1/ 92721623.3
                                                                            Exhibit A2 - Page 27
 Case 21-90062-CL          Filed 07/29/21      Entered 07/29/21 15:15:46 Doc 1 Pg. 30 of 49
                                                                       Exhibit A2 - Page 28
 First Bankers Trust Services, Inc.
 Not in its corporate capacity, but solely in its capacity as
 Trustee of Roni Hicks & Associates
 Employee Stock Ownership Trust
 Page 7


 The opinion letter is furnished solely for your benefit and may not be relied on by any other person
 without our express, prior written consent. Such authorization will not be unreasonably withheld. In
 accordance with recognized professional ethics, the fees for this service are not contingent on the
 Opinion expressed herein; and neither Prairie nor any of its employees has a present or intended
 financial interest in the Company or the other parties to the Transaction.




 Respectfully submitted,




 Prairie Capital Advisors, Inc.




DB1/ 92721623.3
                                                                        Exhibit A2 - Page 28
Case 21-90062-CL   Filed 07/29/21   Entered 07/29/21 15:15:46 Doc 1 Pg. 31 of 49
                                                             Exhibit B - Page 29




                      EXHIBIT B                            Exhibit B - Page 29
         Case 21-90062-CL        Filed 07/29/21     Entered 07/29/21 15:15:46 Doc 1 Pg. 32 of 49
                                                                             Exhibit B - Page 30


                         LAW OFFICE OF WILLIAM P. FENNELL
                                          A Professional Law Corporation

 William P. Fennell *

   ___________                                                                           600 West Broadway, Suite 930
 Of Counsel                                                                                        San Diego, CA 92101
 Melissa A. Blackburn Joniaux                                                                      Tel: (619) 325-1560
 Charles F. Bethel                                                                                Fax: (619) 325-1558
                                                                                        William.Fennell@fennelllaw.com

 *Licensed in Colorado




September 30, 2019


        Howard J. Levine, Esq.
        John A. Simon
        Drinker Biddle & Reath LLP
        191 North Wacker Drive, Suite 3700
        Chicago, IL 60606-1698

        Re:      Notification of Claims for Indemnity Under June 30, 2017 Stock Purchase Agreement as
                 Against Jane Carey Wheeler, Stephen W. Wheeler, Diane L. Gaynor-McCue and Steven F.
                 McCue

        Gentlemen:

                We are writing on behalf of our client, Integratedmarketing.com d/b/a Roni Hicks &
        Associates, as debtor in the matter In re Integratedmarketing.com, So. Dist of CA. Bk Case No.
        19-04688 (“Roni Hicks” or “the Company”) for the purpose of notifying of claims arising out of
        the March 13, 2014 and June 30, 2017 Stock Purchase Agreements (the “SPAs” collectively)
        entered into between Jane Carey Wheeler, Stephen W. Wheeler, Diane L. Gaynor-McCue and
        Steven F. McCue (the “Sellers”), the Company and First Bankers Trust Services, Inc. (“FBTS”) as
        the Trustee of the Roni Hicks & Associates Employee Stock Ownership Trust (“Trust”). The
        claims include, but are not limited to, those matters at issue in the Complaint filed on July 8, 2019
        by First American Bank (the “Bank”) as Case No. 1:19-cv-04594 in the United States District
        Court Northern District of Illinois Eastern Division (the “Lawsuit”) and to such additional claims
        as enumerated below.

                This letter is notification to the Sellers pursuant to Section 16(d) of the June 30, 2017 SPA
        of the Company's claims (and to the extent applicable claims of the ESOP Trustee) for
        indemnification against the Sellers commencing of the 90 day period to seek settlement of the
        Company's (and the ESOP Trustee's) claims against the Sellers. If no satisfactory settlement is
        reached the Company intends to proceed to arbitration pursuant to section 26.




                                                                                  Exhibit B - Page 30
Case 21-90062-CL         Filed 07/29/21      Entered 07/29/21 15:15:46 Doc 1 Pg. 33 of 49
                                                                      Exhibit B - Page 31


Howard Levine
John A. Simon
September 30, 2019
Page 2


       The Claim as stated herein arises out of the transactional documents executed by Jane
Wheeler (“Ms. Wheeler”) as President of the Company as well as the loan guaranties executed by
Ms. Wheeler and Diane Gaynor (“Ms. Gaynor”). The purpose of the transaction evidenced by the
June 30, 2017 documents was to provide financing for the sale of the stock from Ms. Wheeler and
Ms. Gaynor to the Trust in June of 2017 (“the 2017 SPA”).

       In addition to the Bank providing financing for the sale of the stock from Ms. Wheeler and
Ms. Gaynor, FBTS brokered the sale and Prairie Capital Advisors, Inc. (“Prairie”) conducted an
appraisal of the Company’s value in order to set the sale price of Sellers’ shares of stock in the
Company, resulting in the Company’s borrowing obligations to both the Bank and the Roni Hicks
& Associates Employee Stock Ownership Plan (“ESOP”) and to the Sellers.

       As discussed herein, it is undisputed that the sale price for the purchase of the Sellers’
stock was too high and this has resulted in an unrealistic imposition on the Company’s cash flow,
ultimately resulting in the filing for Chapter 11 protection. Some evidence that parties do not
dispute these facts is that Sellers have tendered and Bank has accepted $2,000,000 (Sellers’
guarantee) to the Roni Hicks’ note to Bank, since the time the Company filed for bankruptcy.

        Further, it is clear that prior to the closing of the 2017 SPA, there were clear indicia that
the projections of future business made by the Sellers were grossly overstated resulting in the
excess valuation of the stock and other problems which made the sale extremely imprudent from
the position of the Company and the ESOP Trustee. These indicia and problems were known to
the Sellers and should have been known by FBTS, Prairie, and the Bank and as a result, each of
these parties bears some liability to the Company. However, the purpose of this letter is to notify
Sellers of the Company’s Claim for indemnity in a timely manner under section 16 of the 2017
SPA as amended in June 2019.

I. THE ORIGIN OF THE BANK DEBT IN THE 2017 SPA TRANSACTION

        Roni Hicks notes a factual outline of the 2017 SPA is laid out in ¶¶6-21 of the Declaration
of Aaron Smith, DN 9-3, as filed with the bankruptcy case on August 8, 2019. Specifically, the
Company made a note in favor of the Bank for $7,500,000 (along with a loan and security
agreement) and the loan was supposed to be repaid at the rate of $89,285.21 in principal, along
with interest, each month. The Sellers, for their part, executed guaranties to the Bank of the
Company’s indebtedness – $1,500,000 in Ms. Wheeler’s case and $500,000 in Ms. Gaynor’s. .

        Section ¶16 of the 2017 SPA obligates the Sellers to indemnify the Company and the
ESOP “for any loss, cost, expense, or other damage ... suffered by the Company or by the Trustee
[ESOP] resulting from, arising out of, or incurred with respect to: (I) the falsity or the breach of
any representation, warranty, or covenant made by the Sellers in this Agreement.” Paragraph
6.5(b) of the same document attested the accuracy of the financial statements associated with the
SPA.

                                                                           Exhibit B - Page 31
Case 21-90062-CL         Filed 07/29/21     Entered 07/29/21 15:15:46 Doc 1 Pg. 34 of 49
                                                                     Exhibit B - Page 32


Howard Levine
John A. Simon
September 30, 2019
Page 3


       In addition to the indemnities, both the 2014 SPA (Section 25) and the 2017 (Section 27)
required the Sellers to pay their own costs regarding the stock sales. Nevertheless, Roni Hicks
paid Brookwood Vance (the Sellers’ appraiser) $38,000 and it paid $443,000 in legal fees to
Morgan, Lewis, Brockius for work which benefitted the Sellers far more than the Company.
These amounts are owed to the Company by the Sellers as a direct claim.

II. THE STOCK PRICE WAS OVERVALUED, LEADING TO RONI HICKS TAKING
ON FAR TOO MUCH DEBT

        Before the ESOP could purchase the Sellers’ shares in 2017, a price had to be set – the
resulting per share valuation was supposed to reflect the going concern value of the Company.
Prairie set this value by taking a completed business year’s cash income and discounting the
expected future receipts to reflect the uncertainties of the market in which Roni Hick operates.
Prairie’s resulting “enterprise value” appraisals showed the per share price of the stock in June
2017 should be $164.00. This number yielded, in turn, the total amounts the Sellers were to be
paid for their shares and consequently the size of the loan the Company had to borrow from the
Bank (as indicated above, $7,500,000). In addition to the obligation to the Bank the Sellers
received promissory notes, respectively Wheeler $1,677,384.48 and McCue $558,886.51 as a
result of the per share value stated by Prairie. This further adversely effecting the Company’s
finances.

       It is notable that Prairie produced such appraisals (which ran into the many dozens of
pages) for December 2016, June 2017 and December 2017. The Company was provided copies of
the December 2016 and December 2017 appraisals, Prairie did not produce the full June 2017
appraisal to either the Company or the ESOP Trustee until recently following repeat demands
made by the successor ESOP Trustee.

       The evidence the 2017 SPA price was too high, along with the debt the Company took on,
accumulated quickly after the SPA closed June 30, 2017. Notably, in six months, (June to
December 2017) Prairie’s price per share valuation had dropped from $164 to $1. Additionally,
there was a peculiar quality in the hypothetical cash flow discounts Prairie had used to come up
with the $164 per share figure (See pages 6-8 of Delgleish Power Point Exh. A).

       Sellers were provided in March 2019 notice by the Company of the over valuation. That
presentation was made by the then President Aaron Smith, Controller Janis Strockis, and Board
Member J. Martin Dalgleish, supported by a power point presentation. A copy of that power point
presentation is attached hereto as “Exhibit A” as created by Mr. Dalgleish, entitled “RHA The
Way Forward Thoughts” consists of 17 slides, sets forth a discussion of valuation claims of the
Company.




                                                                          Exhibit B - Page 32
Case 21-90062-CL         Filed 07/29/21     Entered 07/29/21 15:15:46 Doc 1 Pg. 35 of 49
                                                                     Exhibit B - Page 33


Howard Levine
John A. Simon
September 30, 2019
Page 4


         At the time of the 2014 SPA, Prairie applied a 15.5% cash flow discount; when Prairie
again valued the company in December 2016, it used a 16.5% discount. Nevertheless, six months
later, at a time when the Company was taking on a very large amount of debt and changing over
its entire management team, Prairie lowered the future cash flow discount to 15.5%, meaning the
price per share estimate came out higher than it should have (and the estimate of the future
hazards to the Company came out too low). As discussed below, there was additional information
about adverse events before the 2017 SPA closed which should have led Prairie to a far more
conservative valuation of the stock. There existed issues adversely effecting the future of the
customer contracts that Sellers should have disclosed to all parties to the June 2017 transaction.

       The over-valued loan has meant Roni Hicks made excessively high monthly payments to
the Bank. This meant a loss of available cash the Company could otherwise have used to operate
and promote its business operations. This meant the Company suffered in a continual cash poor
condition and it meant the Company lost valuable customers as it has not been able to induce
them to stay, a situation which started before the bankruptcy filing and has accelerated since
seeking the protection of the Bankruptcy Court.

        Simply put, if the share price had been lower and more reasonable, so too would the
amount of the Bank loan. Roni Hicks’ monthly borrowing and operating costs would have been
lower, leaving more cash available for the Company’s operating capital needs.

III. ADDITIONAL DAMAGES FROM THE 2017 SPA

        Aside from the financial drag on the Company and the lost opportunities, the 2017 SPA
and loan led to at least two further forms of damage. First, with respect to the per share value of
the stock already owned by the ESOP and, second, regarding the Company’s employee 401(k)
plan.

        As all the parties are aware, the Sellers transferred the first 49% of their shares in Roni
Hicks to the ESOP through a Stock Purchase Agreement in 2014. Logically, if the remaining 51%
of the stock had a value of $164 per share in June 2017, so too did the shares already held by the
ESOP. As indicated above, the Company believes $164 per share was too high – but the shares
already held by the ESOP had some value before the 2017 SPA. Because the 2017 SPA led to the
taking on of extremely high debt to the Bank, the sale of the 51% of the Sellers’ shares led directly
to making the Company insolvent with the result the original 49% of shares became effectively
valueless within six months.

        As for the 401(k), the Bank is the administrator of this plan. It had been the Company’s
practice each year to make an employer contribution of 6% of the employee salaries to the 401(k).
Nevertheless, toward the end of the 2018 calendar year, when the Company’s financial distress
from the 2017 SPA had become apparent, the Bank intervened with the management, as both
lender and 401(k) administrator, declaring it would not permit the Company to make the 2018

                                                                          Exhibit B - Page 33
Case 21-90062-CL         Filed 07/29/21    Entered 07/29/21 15:15:46 Doc 1 Pg. 36 of 49
                                                                    Exhibit B - Page 34


Howard Levine
John A. Simon
September 30, 2019
Page 5


401(k) contribution. As explained above with respect to poor cash flow in general, this failure to
make the 401(k) contribution put Roni Hicks at risk of losing and/or maintaining valuable and
talented employees.

IV. THE INDICATORS REGARDING OVERVALUATION IN THE 2017 SPA

        Roni Hicks believes it is clear the Sellers, the Bank, FBTC and Prairie knew, or should
have known before the 2017 sale closed, that the stock price was too high, meaning the
acquisition loan from the Bank was too high and the Company would be unable to sustain
payments on that loan and/or remain within the stated debt ratio. The indicators in question fell
into two areas: First, the Sellers knew about the impending loss of the Company’s key client
before the 2017 SPA. Second, the transaction included self-dealing by the Sellers (known to the
Bank, FBTC and Prairie) and a number of peculiarities uncommon in a sale and loan deal of the
type and size of the SPA. The Company asserts that Sellers actions are breaches of warranties
provided and numerated in section 6.5(a) and (b) and 6.6. Company holds direct claims against
the Sellers and seeks indemnity for claims asserted by the Bank and others against the Company.

       A. Loss of Newland Business

        Prior to 2017, 60 to 65% of Roni Hicks’ sales each year came from its largest marketing
customer, Newland Communities (and leader in it’s industry that other customers follow). Those
sales came from the Company’s longstanding working relationship with Newland’s chief
marketing officer, Teri Slavic-Tsuyuki. However, in early 2017, Newland terminated Ms. Slavic-
Tsuyuki’s employment and the remaining Newland management began canceling contracts with
Roni Hicks. These were facts know to Sellers before June 30, 2017.

        It does not matter why Newland elected to sever Ms. Slavic-Tsuyuki’s employment or why
it began cancelling its Roni Hicks contracts. What matters is that several months before the 2017
SPA closed, the Sellers, who were still in control of Roni Hicks’ operations, knew the existing
Newland business was being withdrawn and the likelihood of the Company getting future
contracts from Newland was very unlikely to occur.

        Especially problematic for the Sellers on the Newland point is ¶6.11 of the 2017 SPA
stated there had been no contract cancellations by any of the Company’s clients. Ms. Wheeler
signed this document on Roni Hicks’ behalf as its president.

        The Company believes the Sellers failed to inform Prairie (as the appraiser), FBTC (as the
broker) and the Bank (as lender) before the 2017 SPA closed that it was already on the way to
losing upwards of sixty percent of its income base. To the extent Prairie, FBTC or the Bank (or
individual officers of the Bank) did know about the loss of Newland, it is self-apparent each of
them acted wrongfully by not postponing the sale and requiring a reappraisal/new evaluation. But


                                                                         Exhibit B - Page 34
Case 21-90062-CL         Filed 07/29/21     Entered 07/29/21 15:15:46 Doc 1 Pg. 37 of 49
                                                                     Exhibit B - Page 35


Howard Levine
John A. Simon
September 30, 2019
Page 6


in any event, the Company, Roni Hicks also believes if these parties did not know, that Prairie,
FBTC, and the Bank would have been able to have learned the relevant information if they had
performed a due and diligent inquiry.

       B. Self-Dealing and Lax Appraisal, Brokerage, and Lending Practices

      The Sellers’ self-dealing took several forms, each of them known or knowable to Prairie,
FBTC and the Bank at the time of accelerated payment of 2014 acquisition loan:

       C       The Sellers had, of course, pledged securities accounts they had at TD Ameritrade
               to secure the Bank’s acquisition loan to Roni Hicks with respect to the 2014 SPA
               of the first 49% of shares. That loan had been for $5,500,000 and the full term of
               the note ran from 2014 to 2019.

       C       Under the Sellers’ direction, the Company used significant amounts of its cash
               flow in 2015, 2016, and the first half of 2017, to accelerate the pay off of the 2014
               acquisition loan. Notably, between December 2016 and June 2017, the Sellers
               caused the Company to pay out $1,500,000 to the Bank on the 2014 loan.

       C       The accelerated payment of the 2014 loan was, of course, known to the Bank and it
               would have been known to FBTC and Prairie through a diligent inquiry as it was
               reflected in Roni Hicks’ financial reports.

       C       The accelerated pay down of the 2014 loan debilitated Roni Hicks by draining vital
               cash reserves stunting the growth and development of business operations while
               directly benefitting the Sellers by allowing Sellers to obtain releases of the Bank’s
               liens against their TD Ameritrade accounts and by creating a false appearance of
               financial strength of Roni Hicks Operations.

        To the extent Company is liable to Bank, Company asserts it is entitle to indemnity of
Sellers resulting from their action of financial benefits each received above.

     C. Ms. Wheeler Acted for Her Own Benefit at the Time She Was an Officer of the
Company

        Ms. Wheeler executed the 2017 stock purchase agreement on her own behalf as seller and
on Roni Hicks’ behalf as its CEO. Ms. Wheeler likewise signed the June 30, 2017 loan and
security agreement and the promissory note in favor of the Bank on behalf of Roni Hicks as its
CEO. Of further note, Ms. Wheeler’s adult daughter (who was otherwise unconnected to the
Company operations) had been appointed to sit on the Company’s board of directors and she
voted in favor of the 2017 SPA when it was presented to the Board.


                                                                          Exhibit B - Page 35
Case 21-90062-CL         Filed 07/29/21     Entered 07/29/21 15:15:46 Doc 1 Pg. 38 of 49
                                                                     Exhibit B - Page 36


Howard Levine
John A. Simon
September 30, 2019
Page 7


       These actions by Ms. Wheeler were, again, known to or knowable by Prairie, FBTC and
the Bank, and as result Company is entitle to indemnify from Sellers for claims of the Bank.

       D. Laxity in appraisal, brokerage and banking

        The Company submits it is self-apparent Prairie, FBTC, and the Bank did not do adequate
inquiries into the Company’s books and business based on all the foregoing.

       The Bank did not act in accordance with generally accepted risk standards in making the
2017 acquisition loan and Sellers actions leading up to the lending event contributed over to
encumbering of the Company. It’s the Company’s position that Sellers engaged in a course of
conduct, including breaching expressed warranties set forth in paragraphs 5, 6.3 (c) and 6.11 of
the 2017 SPA which resulted in an over valuation of the stock and resulting in loan obligation to
Bank, which the Company has been unable to service.

         Specifically, the Bank lent $7,500,000 (and an additional $350,000 in a revolving credit
line) in 2017 but only required $2,000,000 worth of guaranties from the Sellers. [The Bank was
(and is) unsecured as to the remaining $5,500,000 – the collateral the Bank did obtain from the
Company consists of what evanescent assets such as accounts receivable, as opposed to more
typically solid business assets such as patents, copyrights, software licenses, or manufacturing
equipment or real estate (Roni Hicks does not, of course, own any of these more tangible assets).

V. THE ERISA PROBLEM

        We will discuss the liabilities the Sellers, et al. may have in more detail below. But on the
matter of the mis-valuation of the shares sold in the 2017 SPA, we simply note that even without
any intentional wrongdoing, the stock undervaluation by itself may have been an ERISA violation,
subjecting the whole transaction to being overturned on that basis.

VI. ABSENT SETTLEMENT, RONI HICKS EXPECTS TO LITIGATE ITS CLAIMS
AGAINST THE SEVERAL PARTIES

        We believe Roni Hicks has claims against the Sellers, counter-claims against the Bank and
third party claims against, FBTC and Prairie. If the Company is required to file claims before an
arbitrator (or in one or more adversary proceedings in the San Diego Bankruptcy proceeding of
the Company), those claims will be made:

       Claims against Ms. Wheeler and Ms. Gaynor exist under the indemnity clauses of the 2017
SPA in an amount not less than $6,300,000 made pursuant to ¶16(b)(ii) of the 2017 SPA.




                                                                          Exhibit B - Page 36
Case 21-90062-CL         Filed 07/29/21     Entered 07/29/21 15:15:46 Doc 1 Pg. 39 of 49
                                                                     Exhibit B - Page 37


Howard Levine
John A. Simon
September 30, 2019
Page 8


       Further claims against Ms. Wheeler will be made for breach of fiduciary duty for:
              1.      failing to disclose the loss of the Newland account prior to closing of the
                      2017 SPA;
              2.      the paying down the 2014 SPA too quickly in Spring 2017 (which was not
                      in the Company’s best interest as set forth above);
              3.      Sellers self-dealing in execution of the 2017 SPA documents; and
              4.      and for continued self-dealing as a member of the Board of Directors for
                      the period early 2017 to August 2019.

        Additional claims to be made in an arbitration (or to be filed as an adversary complaint)
against Sellers for indemnity, will be made as claims are pursued against FBTC and Prairie and
Bank under the ERISA standards for failing to do an adequate appraisal of the Company’s value
before the closing of the 2017 SPA and ignoring the Sellers’ obvious conflicts of interest in the
sale transaction.

        We are aware from the Complaint of the Bank, it contends Roni Hicks holds no claims or
defenses based on the supposed waiver in the March 2019 forbearance agreement. Without going
into the merits of this question at present, suffices it to say Roni Hicks disagrees; and so Sellers
are on notice.

VII. A SETTLEMENT PROPOSAL

   1. Roni Hicks’ loan obligation on the 2017 SPA will be lowered from the $6,865,627.26
      stated in the Bank’s July 8, 2019 complaint to $2,000,000 and this lowered amount will
      not be augmented by any of the unpaid interest, fees, or legal costs (including attorney’s
      fees) complained of by the Bank.

   2. It will be up to the Bank, Ms. Wheeler, Ms. Gaynor, FBTC and Prairie to apportion the
      remaining $4,965,627.26 (and the attendant interest, fees, and legal costs) among
      themselves.

   3. In exchange for the debt reduction, Roni Hicks will release the indemnity and direct claims
      it holds against the Sellers and the other claims it may hold against the Bank, FBTC and
      Prairie.

    In the event a satisfactory resolution cannot be reached, the Company intends to proceed
defending itself in the Chicago District Court case, part of which will entail counter-claims
against the Bank and third party claims against the Sellers, FBTC and Prairie and arbitrating
claims as set forth herein.




                                                                          Exhibit B - Page 37
 Case 21-90062-CL            Filed 07/29/21     Entered 07/29/21 15:15:46 Doc 1 Pg. 40 of 49
                                                                         Exhibit B - Page 38


 Howard Levine
 John A. Simon
 September 30, 2019
 Page 9



   We believe we have laid out colorable claims and defenses with respect to the Sellers, the
Bank, FBTC and Prairie.

    We therefore hope this letter will receive your careful consideration and that Sellers will
reconsider your resistance to the idea of settlement these disputes.

                                              Sincerely,
                                              LAW OFFICE OF WILLIAM P. FENNELL, APLC

                                              /s/William P. Fennell

                                              William P. Fennell


WPF/cfb
cc:
                                      TO THE SELLERS:                   TO THE TRUSTEE
 Larry A. Goldberg, Esq.              Jane Carey Wheeler and Stephen    First Bankers Trust Services, Inc.
 ESOP Law Group                       W. Wheeler                        2321 Kochs Lane
 244 California Street, Suite 300     1206 Caminito Graciela            Quincy, Illinois 62305-4005
 San Francisco, CA 94111              Encinitas, CA 92024               Attention: RHA AccountOfficer

 Prudent Fiduciary Services, LLC      Diane L. Gaynor-McCue and         Schatz Brown Glassman LLP
 100 N. Barranca St., Suite 870       Steven F. McCue                   1007 Farmington Avenue – Suite 4
 West Covina, CA 91791                2901 Amigo Drive                  West Hartford, CT 06107
 Attention: Miguel Paredes            Lake Havasu City, Arizona 86404   Attention: Robert Schatz

 First Bankers Trust Services, Inc.   Morgan, Lewis & Bockius LLP
 2321 Kochs Lane                      77 West Wacker Drive
 Quincy, Illinois 62305-4005          Chicago, Illinois 60601
 Attention: Roni Hicks & Associates   Attention: Brian Hector
 Account
 Officer




                                                                               Exhibit B - Page 38
Case 21-90062-CL   Filed 07/29/21   Entered 07/29/21 15:15:46 Doc 1 Pg. 41 of 49
                                                             Exhibit C - Page 39




                      EXHIBIT C                            Exhibit C - Page 39
Case 21-90062-CL   Filed 07/29/21   Entered 07/29/21 15:15:46 Doc 1 Pg. 42 of 49
                                                           Exhibit C - Page 40




                                                         Exhibit C - Page 40
Case 21-90062-CL   Filed 07/29/21   Entered 07/29/21 15:15:46 Doc 1 Pg. 43 of 49
                                                           Exhibit C - Page 41




                                                         Exhibit C - Page 41
Case 21-90062-CL   Filed 07/29/21   Entered 07/29/21 15:15:46 Doc 1 Pg. 44 of 49
                                                           Exhibit C - Page 42




                                                         Exhibit C - Page 42
Case 21-90062-CL   Filed 07/29/21   Entered 07/29/21 15:15:46 Doc 1 Pg. 45 of 49
                                                             Exhibit D - Page 43




                      EXHIBIT D                            Exhibit D - Page 43
       Case 21-90062-CL               Filed 07/29/21             Entered 07/29/21 15:15:46 Doc 1 Pg. 46 of 49
                                                                                          Exhibit D - Page 44

                                                                                       Headquarters
                                                                                                                 t25 Second Street SE     Suite 1 225
                                                                    One Mid America Plaza * Suite 1 000
                                                                                                                            Cedar Rapids. IA 52tO I
prairie          capital                                                     Oakbrook Terrace, II 601 8 1
                                                                                            630.1I3.5S65
                                                                                                                                     3l9.36t.03l5

       advisors, inc.
an employee owned company                                                                                       1 25 South Wacker Drive Suite 300
                                                      37 1 5 Northside Parkway    Building 200 - Suite 675
                                                                                                                                 Chicago. IE 60606
                                                                                       Atlanta. GA 30327
                                                                                                                                      3l2.3t8.l323
                                                                                            t0t.809.2tt0

                                                                                                Suite 2600        1 00 North 1 8th Street « Suite 300
                                                                          225 Franklin Street
                                                                                                                              Philadelphia, PA 19103
                                                                                       Boston. MA 02 1 10
                                                                                                                                        2l5.2t6.0269
                                                                                            617,758.1001
         March 31, 2017


          First Bankers Trust Services, Inc.
                                                                 ty as
          Not in its corporate capacity but solely in its capaci
          Trustee of Roni Hicks & Associates, Inc.
          Employee Stock Ownership Trust
          2321 Koch's Lane
          PO Box 4005
          Quincy, IL 62305-4005


          Dear Trustee:


          Description of the Engagement

                                                                   submit our proposal to conduct a valuation and related
          Prairie Capital Advisors, Inc. ("Prairie") is pleased to
                                                                                                                    ESOP
                                                                   ("Roni Hicks" or the "Company") on behalf of the
          transaction analysis of Roni Hicks & Associates, Inc.
                                                                                                            to evalua te a
                                                                  Trustee ("You" or the "Client") wishes
          Trustee. It is our understanding that the ESOP
                                                                                                               all of the
                                                           Stock Ownership Plan ("ESOP") may purchase
          transaction whereby the Roni Hicks Employee
                                                                                                                the ESOP
                                                            December 31, 2016, the last ESOP yearend date,
          remaining non-ESOP common stock shares. As of
                                                                                             contem plated   transa  ction
                                                              n stock in the Company. The
          owned 49.0% of the issued and outstanding commo
                                                                                                       Hicks    on a  post
                                                             and outstanding common stock of Roni
          will result in the ESOP owning 100% of the issued
                                                                                                          ).
                                                         ction is referred to herein as the "Transaction"
          transaction basis (the above referenced transa

           Scope of Work

                                                        a series of ESOP-related services as described below:
           You have requested our proposal to undertake

                                                                 stock, considering the Company as an ongoing
           1.    Estimate the fair market value of the Company's
                                                                                                                    based
                                                                   sion on a controlling interest premise of value
                 enterprise. We will develop our valuation conclu
                                                                                                                   plated
                                                                to be redeemed by the Company in the contem
                 upon the size of the block of stock expected
                                                                                   for adequ  ate consid eration purpos es
                                                                 such term is used
                 Transaction. The term "Fair Market Value" (as
                                                                                                  Shares  might  exchan ge
                                                                    amount at which the ESOP
                 under section 3(18) of ERISA) is defined as the
                                                         seller assum  ing terms similar to those reflected in the ESOP
                 between a willing buyer and a willing
                                                                     relevant facts, neither being under compulsion, and
                 Purchase, each having reasonable knowledge of all
                                                                                                                      sing
                                                                   will comply with IRS Revenue Ruling 59-60 addres
                 with equity to both parties. The Appraisal Report
                                                                          Proposed Regulations, Section   2510.3 -18(b)( 2)
                 general valuation criteria, the U.S. Department of Labor
                                                                                                            an Society   of
                                                                well as the requirements by the Americ
                 AND (4), 53 F.R. 17632 (May 17, 1988), as
                 Appraisers.


                                                                                                                   is fair
                                                                 This opinion will address whether the Transaction
            2.   Render a Fairness opinion to the ESOP Trustee.
                                                                     the context of the Transaction taken as a whole.
                 to the ESOP Trust from a financial point of view in




                                                                www.prairiecap.com
                                                Securities offered through Prairie Capital Markets,
                                                                                                    LLC           mm


                                                                                                             Exhibit D - Page 44
Case 21-90062-CL            Filed 07/29/21          Entered 07/29/21 15:15:46 Doc 1 Pg. 47 of 49
                                                                             Exhibit D - Page 45


 First Bankers Trust Services, Inc.
 Trustee of the Roni Hicks & Associates, Inc. ESOP
 Page 2


 Valuation Approaches

                                                                                opinion letters, we will
 In conducting our analysis and in the development of our valuation reports and
                                                                                  the Company and its
 consider various approaches deemed to be appropriate in estimating the value of
 securities. These approaches may include:

 Income Approach
                                                                                       business ownership
 The income approach is a general way of determining a value indication of a business,
                                                                               anticipated economic benefits
 interest, security or intangible asset using one or more methods that convert
                                                                                        the income approach
 into a present value. The Discounted Cash Flow ("DCF") analysis is a method within
                                                                                   discount rate. If projected
 whereby the present value of future expected free cash flow is calculated using a
                                                                                         cannot be estimated,
 financial results are not available or if the future earnings capacity of the Company
                                                          be  more appropriat  e than  the  DCF method. The
 the capitalization of income method would likely
                                                                             whereby a single period's earnings
 capitalization of income method is based on the Gordon Growth Model,
                                                                                     on a company's discount
 are capitalized into perpetuity. The capitalization rate can be estimated based
 rate and its estimated long-term terminal growth rate.


 Market Approach
                                                                                            by using one or more
 The market approach is a general way of determining a value indication of a business
                                                                                              interests, securities,
 methods that compare the subject company to similar business, business ownership
                                            The  guideline  public  company   method    is  a  method within the
 or intangible assets that have been sold.
                                                                        company   as an    investmen    t relative to
 market approach that (a) assesses the attractiveness of the subject
                                                                                    derived     from  the  guideline
 a group of similar, publicly traded companies and (b) applies valuation multiples
                                                                                method is another         commonly
 companies to the subject company's earnings. The guideline transaction
                                            primary focus  of the transaction method    is to examine the terms,
 used method of the market approach. The
                                                           the  subject's  respective  industry.     After relevant
 prices, and conditions found in sales of companies in
                                                                                     multiples     are derived and
 transactions are identified and analyzed based on various criteria, transaction
                                                                                    value.
 applied to the earnings of the subject company in order to estimate its implied


  Asset Approach
                                                                                        liabilities comprising the
  The asset approach derives value by an analysis of the individual assets and
                                                                                     individually appraised using
  business. In this approach, the tangible and intangible assets of the business are
                                                     s. The  asset-base  d approach   involves estimation of the
  the asset-based, market, and income approache
                                                                      accrued  depreciati  on to reflect physical,
  current reproduction cost of the asset, less an estimate of
                                                                                               valuation of a going
  functional, and economic obsolescence. This approach is usually not applied in the
  concern entity.


  Timing. Reports, and Professional Fees

                                                                                    information request form.
  Prairie plans to commence our analysis upon delivery of the items listed on the
                                                deliver a conclusion within a narrative report. The report will
  Upon completion of our analysis, Prairie will
                                                                              condition  and performance, and
  include a discussion of the Company's history, prospects, current financial
  a thorough description of the valuation approaches employed.




                                                                                           Exhibit D - Page 45
Case 21-90062-CL              Filed 07/29/21       Entered 07/29/21 15:15:46 Doc 1 Pg. 48 of 49
                                                                            Exhibit D - Page 46


 First Bankers Trust Services, Inc.
 Trustee of the Roni Hicks & Associates, Inc. ESOP
 Page 3

                                                                   described herein, our fee to complete this
 Based on our understanding of the scope of the engagement as
                                                                    due by the Company and deemed earned
 engagement is estimated to be $50,OCX) to $55,000 with $30,000
                                                               due on the Closing Date.
 upon execution of this letter. The balance of the fee will be

                                                                     scope of this engagement as set out above
 Any other services authorized and provided that go beyond the
                                                                          al fees are based on the time spent in
 will be invoiced in addition to the fees noted above. These addition
                                                                        for the staff providing the service. The
 responding to the request using the then-prevailing hourly rates
                                                                         to $465 per hour. Any incremental fees
 current prevailing hourly rates for our staff are in the range of $120
                                                                tion of the engagement. In the event the client
 will be due and payable as invoiced at the closing or termina
                                                                    send a final invoice for hours beyond the
 terminates this engagement before completion, Prairie will
 retainer amount at the current prevailing hourly rates.

                                                                  be invoiced for all travel, living and other
  In addition, to the fees mentioned above, the Company will
                                                                 market data research and requested printed
  incidental out-of-pocket expenses including but not limited to
                                                                engagement.
  copies of our report, incurred by our staff in completing the

                                                                 them to review our valuation procedures and
  Accounting firms have begun to adopt standards that require
                                                                      in conference calls and/or production of
  methodology. In our experience, this may involve participation
                                                                effort varies widely from situation to situation.
  written responses to their questions and the amount of such
                                                                  (if any) is not part of the fee quoted and,
  The additional time spent in complying with their requests
                                                                         rates for the staff involved.
  therefore, will also be invoiced to you at the then-prevailing hourly


  Engagement Terms and Conditions

                                                               tion provided by the Client and the Company
  In completing this engagement, we will rely on informa
                                                                    product information, facilities descriptions,
  including, but not limited to, financial statements, projections,
                                                                  d. We will accept this information as being
  employee data, and other information as may be requeste
                                                                     the foregoing, we will not rely on any
  accurate without independent verification. Notwithstanding
                                                                 or misleading.
  information which we believe to be inaccurate, incomplete

                                                                     tor. Our fee is not contingent in any way
   Prairie Capital Advisors, Inc. will act as an independent contrac
   upon our conclusions of value.

                                                                       stated herein. You agree that you will not
   Prairie's report and opinion letters are valid only for the purpose
                                                                   document distributed to third parties without
   reference our name, or our report, in whole or in part, in any
                                                                         . A copy of our opinion letter can be
   our prior authorization that shall not be unreasonably withheld
                                                                        in rendering opinions it may be asked to
   delivered to your legal counsel, and may be used by your counsel
   give in connection with the Transaction.

                                                                   ent, Prairie shall have the right to disclose its
   In the event of consummation of any transaction or engagem
                                                              limitation, for general marketing purposes. Prairie
   participation in such transaction or engagement, without
                                                                       ary information in such announcement.
   agrees not to disclose any nonpublic, confidential, or propriet
                                                                     to ensure the confidentiality of all Company
   Prairie represents that it has exercised all reasonable measures
   affairs and information.




                                                                                        Exhibit D - Page 46
Case 21-90062-CL            Filed 07/29/21              Entered 07/29/21 15:15:46 Doc 1 Pg. 49 of 49
                                                                                 Exhibit D - Page 47


 First Bankers Trust Services, Inc.
 Trustee of the Roni Hicks & Associates, Inc. ESOP
 Page 4

                                                                                            is obligated to
 Notwithstanding the fact that You are the Client of record, by signature below the Company
 pay all fees and reimbursable expenses referenced in this letter.


 The Company agrees to indemnify and hold Prairie, its officers, directors, and employees harmless against
                                                                                                        incur, or
 any and all liability, claim, loss, cost, and expense, of whatever kind or nature, which Prairie may
 be subject to, as a party, expert witness, witness or participant in connection with any dispute or litigation
                                                                                                          kind or
 involving the Company or the Client unless such liability, claim, loss, cost, an expense, of whatever
                                                           of Prairie and any such  negligence is not caused  by,
 nature, is due to the negligence or willful misconduct
 or the result of inaccurate or misleading information provided to Prairie    by the Company.


                                                                                                      of the
  In the event Prairie should find it necessary to retain an attorney for the enforcement of any
                                                    fault of Client or Company, Prairie shall be entitled  to
  provisions of the Engagement occasioned by the
                                                                                                attorney's
  recover reasonable attorney's fees and court costs incurred as a result thereof, whether said
                                                                                                         legal
  fees are incurred for the purpose of investigation, negotiation, trial, appellate proceedings or other
  services.


                                                                                                           signing
  If this letter correctly reflects your understanding of our agreement, we ask that you confirm it by
                                                                                                   in the amount
  the letter as set out below. Please forward the original signed copy to us along with a retainer
                                                                                                      .
  of $30,000 and retain one copy for your files.


  Very truly yours,




                                                                           RONI1703A02
                                                                           RONI1703A02
  On Behalf of Prairie Capital Advisors, Inc.                             For PCA use only                          I
  Rocky M. Fiore
  Chief Operating Officer



  On behalf of the Trustee:




      Wwti                                         IJJjaiL                          il Mhrr
                                                Title                                    Date
  Accepted by



   On behalf of the Company:




                                                Title                                    Da'
   Accepted by




                                                                                        Exhibit D - Page 47
